Title: Proclamation of the Consular Convention of 1788, [9 April 1790]
From: Washington, George,Jefferson, Thomas
To: 



[9 Apr. 1790]

By the President of the United States of America.A Proclamation
Whereas a Convention for defining and establishing the functions and privileges of the respective Consuls and vice-Consuls of his most Christian Majesty and of the said United States, was concluded and signed by the Plenipotentiaries of his said most Christian Majesty and of the said United States, duly and respectively authorized for that purpose, which Convention is in the form following, Vizt.
(here the Translation of it was inserted)
And whereas the said Convention has been duly ratified and confirmed by me on the one part, with the Advice and Consent of the Senate, and by his most Christian Majesty on the other, and the said Ratifications were duly exchanged at Paris on the 1st. Day of January in the present year: Now therefore, to the end that the said Convention may be observed and performed with good faith on the part of the United States, I have ordered the premises to be made public, and I do hereby enjoin and require all persons bearing Office, civil or military within the United States, and all others, Citizens or Inhabitants thereof, or being within the same, faithfully to observe and fulfil the said Convention and every clause and article thereof.
In Testimony whereof I have caused the Seal of the United States to be affixed to these Presents and signed the same with my Hand. Given at the City of New York the ninth day of April in the year of our Lord 1790, and of the Sovereignty and Independence of the United States the fourteenth.
(signed) George Washington
by the President
(signed) Thomas Jefferson
